Exhibit 10.1

J. ALEXANDER’S CORPORATION

Lonnie J. Stout II

Nashville, TN

Dear Lonnie:

This letter describes changes to your Salary Continuation Agreement dated as of
December 26, 2008 (the “Salary Continuation Agreement”), your Employment
Agreement dated as of December 26, 2008 (the “Employment Agreement”) and your
Severance Benefit Agreement dated as of September 13, 1989 (the “Severance
Agreement”), in each case between you and J. Alexander’s Corporation, a
Tennessee corporation (the “Corporation”). Such changes shall be contingent upon
the occurrence of, and effective at, the Effective Time (as defined in that
certain Agreement and Plan of Merger, dated as of June 22, 2012, by and among
Fidelity National Financial, Inc. (“Parent”), Fidelity Newport Holdings, LLC
(“Operating Company”) (for the limited purposes set forth therein), American
Blue Ribbon Holdings, Inc. (“Purchaser”), Athena Merger Sub, Inc. (“Merger Sub”)
and the Corporation (the “Merger Agreement”)).

Pursuant to the Merger Agreement and the other transaction agreements
contemplated thereby, the Corporation will merge with Merger Sub and become a
wholly owned subsidiary of Purchaser, and the assets and liabilities of the
Corporation, including the Salary Continuation Agreement, Employment Agreement
and Severance Agreement, will be assigned to and assumed by a newly formed
subsidiary of the Corporation (“Successor”) that itself, in turn, will be
transferred to the Operating Company. After the consummation of these
transactions, the business of the Corporation will be conducted by the Successor
and its subsidiaries, which will operate as the upscale dining division of the
Operating Company and additional upscale dining establishments may be added to
such division from time to time.

 

  1. Amendment of Definition of “Base Salary” in SCA. The definition of “Base
Salary” under Section 2.a. of your Salary Continuation Agreement is amended,
effective as of the Effective Time by addition of the following clause at the
end thereof:

; provided, however, that in the event of the closing of the merger of the
Company and Athena Merger Sub, Inc. (“Merger Sub”) pursuant to that certain
Agreement and Plan of Merger dated as of June 22, 2012, by and among Fidelity
National Financial, Inc., Fidelity Newport Holdings, LLC, American Blue Ribbon
Holdings, Inc. (“Purchaser”), Merger Sub and J. Alexander’s Corporation (the
“Merger Agreement”), for purposes of determining the benefits and payments
hereunder, the amount of Base Salary shall be fixed as of the date of the merger
and thereafter the Base Salary for purposes hereof shall not be subject to any
increase or decrease.

 

  2. Amendment to Suspend/Terminate Certain SCA Obligations. Section 7 of the
Salary Continuation Agreement is amended, effective as of the Effective Time, to
add the following new sentences at the end thereof to read as follows:

Notwithstanding any other provision in this Agreement, the obligations of the
Corporation under this Section 7 shall be suspended during the period that all
of the guarantees required under Section 16 of this Agreement are in effect. In
the



--------------------------------------------------------------------------------

event that the Indirect LLC Beneficial Ownership (as defined below) of the Class
B Permitted Holders (as defined below) is less than 40% at any time, then all of
the Corporation’s obligations under this Section 7, including, without
limitation, the Corporation’s obligation to establish a rabbi trust with funds
provided by the Corporation and the Corporation’s obligation to make
contributions to such trust, shall resume and be effective from and after such
time, and the guarantee by Fidelity National Financial, Inc. set forth in
Section 6 of that certain letter agreement, dated June 22, 2012, shall
terminate, be released and be of no further force and effect upon the
establishment of a rabbi trust in conformity with the provisions of this
Section 7.

For purposes of this Agreement: (a) “Class B Permitted Holders” means any of
Fidelity National Special Opportunities, Inc. (including any successor thereto)
and any of its affiliates (but only for as long as such persons are affiliates);
(b) “Indirect LLC Beneficial Ownership” means, with respect to the Class B
Permitted Holders at any given time, a percentage, calculated by dividing
(i) the sum of (A) the number of LLC Units then directly owned by all Class B
Permitted Holders and (B) the number of shares of Class A/B common stock of
Purchaser then directly owned by all Class B Permitted Holders, by (ii) the
total number of LLC Units then issued and outstanding; and (c) “LLC Units” has
the meaning set forth in the amended and restated limited liability company
agreement contemplated by the Merger Agreement.

 

  3. Certain Amendments to Employment Agreement. Section 9(f)(i) of the
Employment Agreement will be deleted and replaced with the following, effective
as of the Effective Time:

 

  (i)

A material reduction by the Company in the Executive’s title or position, or a
material reduction by the Company in the Executive’s authority, duties or
responsibilities (including, without limitation, Executive no longer serving on
the Company’s board of directors), or the assignment by the Company to the
Executive of any duties or responsibilities that are materially inconsistent
with such title, position, authority, duties or responsibilities; provided,
however, that in the event of the closing of the acquisition of the Company by
American Blue Ribbon Holdings, Inc. (“Purchaser”) pursuant to the terms and
conditions of that certain Agreement and Plan of Merger, dated as of June 22,
2012, by and among the Company, Fidelity National Financial, Inc., Purchaser,
Athena Merger Sub, Inc. and Fidelity Newport Holdings, LLC (the “Merger”), the
assignment of the Executive to a position at the Operating Company in its main
corporate office in Nashville, Tennessee, or upscale dining division office in
Nashville, Tennessee, with similar duties and responsibilities as the
Executive’s duties and responsibilities prior to the Merger (except as modified
as a result of changes described in clauses (i), (ii) and (iii) of this sentence
below) and substantially similar salary and

 

2



--------------------------------------------------------------------------------

  benefits or their equivalent value (with equity to be appropriate to his level
in the organization) as the Executive’s salary and benefits prior to the Merger,
will not be deemed to constitute a material reduction in title, position,
authority, duties or responsibilities, or the assignment of duties or
responsibilities that are materially inconsistent with the Executive’s title,
position, authority, duties or responsibilities prior to the Merger, even in the
event of (i) any change in Executive’s title or position to an appropriate
position with the upscale dining division of the Operating Company, (ii) any
change in the person or persons to whom Executive reports, and/or (iii) the fact
that Executive is no longer an executive officer of a public company.

 

  4. Certain Amendments to Severance Agreement. A proviso will be added at the
end of Section 3(iv) of the Severance Agreement, effective as of the Effective
Time, as follows:

provided, however, that in the event of the closing of the acquisition of the
Company by American Blue Ribbon Holdings, Inc. (“Purchaser”) pursuant to the
terms and conditions of that certain Agreement and Plan of Merger, dated as of
June 22, 2012, by and among the Company, Fidelity National Financial, Inc.,
Purchaser, Athena Merger Sub, Inc. and Fidelity Newport Holdings, LLC (the
“Merger”), the assignment of the Executive to a position at Fidelity Newport
Holdings, LLC in its main corporate office in Nashville, Tennessee, or upscale
dining division office in Nashville, Tennessee, with similar duties and
responsibilities as your duties and responsibilities prior to the Merger (except
as modified as a result of changes described in clauses (i), (ii) and (iii) of
this sentence below), and substantially similar salary and benefits or their
equivalent value (with equity to be appropriate to his level in the
organization) as your salary and benefits prior to the Merger, will not be
deemed to constitute a change in your present responsibilities, even in the
event of (i) any change in your title or position to an appropriate position
with the upscale dining division of the Operating Company, (ii) any change in
the person or persons to whom you report, and/or (iii) the fact that you are no
longer an executive officer of a public company.

 

  5. Certain Omnibus Amendments. Each of the Salary Continuation Agreement,
Employment Agreement and Severance Agreement shall be amended, effective as of
the Effective Time, to provide as follows:

Each reference to the “Corporation” herein shall be deemed to refer solely to J.
Alexander’s Corporation and its successors and permitted assigns.

 

  6.

Guarantee. Each of Parent and Purchaser shall, and hereby does, contingent on
the occurrence of, and effective upon, the Effective Time, guarantee the
performance of the obligations of the Successor under the Salary Continuation
Agreement until such time as the Indirect LLC Beneficial Ownership of the Class
B Permitted holders is less than 40%,

 

3



--------------------------------------------------------------------------------

whereupon (a) the Successor’s obligations under Section 7 of the Salary
Continuation Agreement shall resume and again be effective and (b) as to the
Parent, this guarantee shall terminate, be released and be of no further force
and effect upon the Successor’s establishment of a rabbi trust in conformity
with the provisions of such Section 7 of the Salary Continuation Agreement, and
the guarantee of Purchaser shall continue in effect. Parent and Purchaser each
hereby waives diligence, presentment, demand of performance, filing of any
claim, any right to require any proceeding first against the Corporation or the
Successor, protest, notice and all demands whatsoever in connection with the
performance of its obligations set forth in this Section 6. If Executive so
requests, the rabbi trust shall be established with the Successor’s funds at the
Purchaser or Fidelity Newport Holdings, LLC level.

For purposes of this Agreement: (a) “Class B Permitted Holders” means any of
Fidelity National Special Opportunities, Inc. (including any successor thereto)
and any of its affiliates (but only for as long as such persons are affiliates);
(b) “Indirect LLC Beneficial Ownership” means, with respect to the Class B
Permitted Holders at any given time, a percentage, calculated by dividing
(i) the sum of (A) the number of LLC Units then directly owned by all Class B
Permitted Holders and (B) the number of shares of Class A/B common stock of
Purchaser then directly owned by all Class B Permitted Holders, by (ii) the
total number of LLC Units then issued and outstanding; and (c) “LLC Units” has
the meaning set forth in the amended and restated limited liability company
agreement contemplated by the Merger Agreement.

 

  7. Continuing Force and Effect. Other than the amendments specifically agreed
herein, the Salary Continuation Agreement, Employment Agreement and Severance
Agreement remain in full force and effect.

 

  8. Severability. If any provision of this letter agreement or the application
of any such provision to any party or circumstances will be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this letter agreement or the application of such provision to
such person or circumstances other than those to which it is so determined to be
invalid and unenforceable, will not be affected thereby, and each provision
hereof will be validated and will be enforced to the fullest extent permitted by
law.

 

  9. Governing Law. This letter agreement will be governed by and construed
under the internal laws of the State of Tennessee, without regard to its
conflict of laws principles.

 

  10. Jurisdiction and Venue. This letter agreement will be deemed performable
by all parties in, and venue will exclusively be in the state or federal courts
located in the State of Tennessee. Each party hereto and future signatory hereby
consents to the personal jurisdiction of these courts and waive any objections
that such venue is objectionable or improper.

 

  11. Headings. All descriptive headings of Sections and paragraphs in this
letter agreement are intended solely for convenience, and no provision of this
letter agreement is to be construed by reference to the heading of any section
or paragraph.

 

4



--------------------------------------------------------------------------------

  12. Counterparts. This letter agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

 

  13. Acknowledgement. By signing below, Parent, Operating Company and Purchaser
hereby acknowledge that you have given up significant potential value by fixing
the definition of Base Salary in Section 1 above.

If you agree to the amendments to your Salary Continuation Agreement, Employment
Agreement and Severance Agreement set forth above, please sign as indicated on
the following page and return a signed copy to the Corporation and to Brent
Bickett.

 

5



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Letter Agreement
effective as of the date set forth above.

 

J. ALEXANDER’S CORPORATION By:   /s/ J. Michael Moore  

Name:  J. Michael Moore

 

Title:    Vice President

Acknowledged and Agreed this 22nd day of June 2012, by:

/s/ Lonnie J. Stout II                        

Lonnie J. Stout II

 

[Signature Page to Letter Agreement (Lonnie Stout)]



--------------------------------------------------------------------------------

Acknowledged and Agreed (solely in respect of Sections 6 and 13 above) this 22nd
day of June 2012, by:

 

FIDELITY NEWPORT HOLDINGS, LLC By:   /s/ Hazem Ouf  

Name:  Hazem Ouf

 

Title:    Chief Executive Officer

 

[Signature Page to Letter Agreement (Lonnie Stout)]



--------------------------------------------------------------------------------

Acknowledged and Agreed (solely in respect of Sections 6 and 13 above) this 22nd
day of June 2012, by:

 

FIDELITY NATIONAL FINANCIAL, INC. By:   /s/ Michael L. Gravelle  

Name:  Michael L. Gravelle

 

Title:    Executive Vice President, General Counsel

 

   and Corporate Secretary

 

[Signature Page to Letter Agreement (Lonnie Stout)]



--------------------------------------------------------------------------------

Acknowledged and Agreed (solely in respect of Sections 6 and 13 above) this 22nd
day of June 2012, by:

 

AMERICAN BLUE RIBBON HOLDINGS, INC. By:   /s/ Goodloe Partee  

Name:  Goodloe Partee

 

Title:    Authorized Person

 

[Signature Page to Letter Agreement (Lonnie Stout)]